THE THIRTEENTH COURT OF APPEALS

                                   13-20-00478-CR


                                 JAKE CISNEROS
                                       v.
                               THE STATE OF TEXAS


                                   On Appeal from the
                     214th District Court of Nueces County, Texas
                          Trial Court Cause No. 18FC-3794F


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

September 23, 2021